FILE COPY




                                       M A N D A T E

TO THE 65TH DISTRICT COURT OF EL PASO COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on January 29, 2021, the cause
upon appeal to revise or reverse your judgment between

 IN THE INTEREST OF J. A. V., A CHILD,                                Appellant,

No. 08-20-00181-CV                    and

                        ,                                             Appellee,

was determined; and therein our said Court made its order in these words:

       The Court has considered this cause on the record and concludes that there was no error in

the judgment. We therefore affirm the judgment of the court below.

       It has been determined that Appellants are indigent for purposes of appeal; therefore, this

Court makes no other order with respect to the payment of costs on appeal. This decision shall be

certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this April 23, 2021.

                                                 Elizabeth G. Flores, Clerk




Trial Court No. 2019DCM5797